78054: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-12555: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78054


Short Caption:JONES VS. U.S. BANK NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755267Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


RespondentU.S. Bank National AssociationR. Samuel Ehlers
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Dana Jonathan Nitz
							(Former)
						
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Lindsay Robbins
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(Former)
						
							(McCarthy & Holthus, LLP/Las Vegas)
						Robin Prema Wright
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/05/2019Filing FeeFiling Fee due for Appeal. (SC)


02/05/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-05450




02/05/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-05457




02/08/2019Filing FeeFiling Fee Paid. $250.00 from Monica Jones.  Money Order no. 25737407752. (SC)


02/11/2019Notice/OutgoingIssued Notice Regarding Deadlines. (SC)19-06243




02/15/2019MotionFiled Proper Person Appellant's Motion for Stay Judgment Pending Appeal.  (SC)19-07319




02/25/2019Notice/IncomingFiled Notice of Appearance (Robert Kern as counsel for Appellant). (SC)19-08604




03/04/2019Docketing StatementFiled Docketing Statement.  (SC)19-09666




03/12/2019Order/ProceduralFiled Order Regarding Motion. Counsel has now made an appearance on behalf of appellant; accordingly, this court takes no action regarding the pro se motion to stay. fn1 [Counsel is advised that the transcript request form is overdue. Counsel shall have 14 days from the date of this order to file the transcript request form or certificate of no transcript request.] (SC).19-10973




03/15/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/15/19. To Court Reporter: Robin Page. (SC)19-11575




03/25/2019Notice/IncomingFiled Notice of Appearance of Counsel (Dana Jonathon Nitz and Lindsay D. Robbins for Respondent). (SC)19-13000




04/04/2019Notice/IncomingFiled Substitution of Attorneys (Wright, Finlay & Zak, LLP in place of McCarthy & Holthus, LLP). (SC)19-14698




05/28/2019BriefFiled Appellant's Opening Brief.  (REJECTED - APPENDIX WAS ATTACHED).  (SC)


05/29/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.  (SC)19-23324




05/30/2019BriefFiled Appellant's Opening Brief. (SC)19-23447




05/30/2019AppendixFiled Joint Appendix Volume 1. (SC)19-23450




06/28/2019BriefFiled Respondent's Answering Brief. (SC)19-28005




07/26/2019BriefFiled Appellant's Reply Brief. (SC)19-31622




07/26/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/28/2020Notice/IncomingFiled Notice of Disassociation and Withdrawal of Counsel.  Dana Jonathon Nitz, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP.  Wright Finlay & Zak, LLP, will continue to represent US Bank and requests that R. Samuel Ehlers, Esq. receive all future notices.  (SC)20-03843




04/02/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Southern Nevada Panel. Author: Stiglich, J. Majority: Gibbons/Silver. 136 Nev. Adv. Opn. No. 16. SNP20-MG/LS/AS (SC).20-12555




04/27/2020RemittiturIssued Remittitur. (SC)20-15826




04/27/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/13/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2020. (SC)20-15826





Combined Case View